2022 IL App (2d) 210260-U
                                        No. 2-21-0260
                                   Order filed May 11, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(l).
 ____________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Winnebago County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 18-CF-3004
                                       )
SANCHEZ AKEEM CURRY,                   ) Honorable
                                       ) Joseph G. McGraw,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE ZENOFF delivered the judgment of the court.
       Justices Jorgensen and Brennan concurred in the judgment.

                                           ORDER

¶1     Held: Defendant’s conviction of first-degree murder was affirmed where (1) the evidence
             was sufficient to sustain the conviction, (2) the record on appeal was incomplete
             with respect to defendant’s contention that he and his codefendant should have been
             tried separately, and (3) the trial court did not abuse its discretion by denying
             defendant’s request for standby counsel. The trial court also did not abuse its
             discretion by imposing a sentence of life in prison.

¶2     Defendant, Sanchez Akeem Curry, was convicted of first-degree murder (720 ILCS 5/9-

1(a)(1) (West 2018)) following a jury trial at which he represented himself. The jury also found

that defendant personally discharged a firearm that proximately caused the death of the victim,

Anton Harris. The court sentenced defendant to life in prison. Defendant appeals. We affirm.
2022 IL App (2d) 210260-U


¶3                                      I. BACKGROUND

¶4                                      A. Pretrial Matters

¶5     Defendant and his codefendant, Devontae Wrancher, were charged with first-degree

murder and other offenses in connection with the death of Harris. 1 Defendant was initially

represented by an assistant public defender. Wrancher was represented by private counsel.

¶6     Through counsel, defendant moved to sever his and Wrancher’s trials. An order dated April

10, 2019, indicates that the court denied that motion after hearing argument and evidence. The

record on appeal does not contain a transcript of the hearing on the motion to sever.

¶7     The matter was set for trial. Defendant’s counsel moved to continue the trial because she

was scheduled to undergo surgery. At the next court date, defendant informed the court that he

wished to proceed pro se. The court gave defendant the proper admonishments then asked him

whether he still wished to proceed pro se. Defendant responded by requesting standby counsel.

The court denied that request, reasoning inter alia that (1) standby counsel was “a role that is

incapable of being defined,” as it could mean different things in different cases, and (2) appointing

standby counsel would engender confusion as to which decisions were made by defendant versus

his attorney. Though the court recognized that it might be “permitted” in certain circumstances to




       1
           The State filed a 23-count indictment against defendant. Counts 1 through 12 alleged

first-degree murder under alternative theories. Counts 13 through 20 alleged felony murder

predicated on mob action. Counts 21 and 22 alleged mob action. Count 23 alleged unlawful

possession of a weapon by a felon. The court severed count 23 for purposes of trial. During trial,

the court dismissed counts 13 through 22. The jury found defendant guilty of 12 counts of first-

degree murder, and the trial court determined that all counts merged into count 4.



                                                -2-
2022 IL App (2d) 210260-U


appoint standby counsel, the court said that it had “in [its] experience avoided” doing so.

¶8     Defendant then reiterated his request for standby counsel, narrowing his request to pretrial

assistance with “filing motions and also subpoenaing evidence and documents and witnesses.”

Defendant explained that he wanted assistance of counsel in connection with “the technical

aspects” of pretrial procedure, though he was confident in his ability to conduct the trial himself.

Defendant assured the court that his standby counsel would “not even have to be present during

trial.” The court denied defendant’s narrowed request for standby counsel, emphasizing the

difficulty to a lawyer of having to help defendant with pretrial matters without knowing

defendant’s whole trial strategy. In light of the court’s ruling, defendant reaffirmed his desire to

proceed pro se, and the court allowed defendant to do so.

¶9                                          B. The Trial

¶ 10   Defendant was tried jointly with Wrancher. The State’s theory was that, around 8 p.m. on

September 23, 2018, defendant and Wrancher lured Harris to an apartment complex in Rockford

to kill him. According to the State, as Wrancher spoke with Harris in the parking lot of the

apartment complex, defendant shot Harris twice, killing him. Wrancher admittedly was present

when Harris was shot, but Wrancher’s defense was that he did not know the identity of the shooter

or that a shooting was going to occur. Defendant’s theory was that the State failed to prove that he

was present at the scene or that he participated in the shooting.

¶ 11                                    1. The State’s Case

¶ 12                                     a. Deneshia Epps

¶ 13   Deneshia Epps, who was Harris’s girlfriend, was an eyewitness to the murder. She testified

that, on September 23, 2018, she drove from Chicago toward Freeport with her young son and

Harris. As Epps was driving, Harris spoke with Wrancher via Snapchat. Epps did not personally




                                                -3-
2022 IL App (2d) 210260-U


know Wrancher. Harris wanted to stop at an apartment complex in Rockford to meet with

Wrancher. Epps was vague in describing the purpose of this meeting, testifying only that Harris

wanted to “pick up a bank card” from Wrancher or that the meeting was about “credit cards.”

Neither Epps nor Harris was familiar with this area of Rockford, and they initially were unable to

locate the meet-up spot. Epps and Harris drove to a gas station, and Harris moved to the driver’s

seat. Harris and Epps eventually located Wrancher in the parking lot of an apartment complex.

¶ 14   Epps testified that she remained in the passenger’s seat of the car while Harris got out and

spoke to Wrancher. Harris and Wrancher spoke but did not yell at each other. Epps then saw a

person wearing a white shirt walk toward Harris, pull out a gun, and fire two gunshots. Epps did

not think that the first gunshot hit Harris, as she saw him run in front of her car before the second

shot. Epps testified that some sort of “tussle” ensued between Harris and the shooter, though she

could not say exactly when it occurred during the shooting, as it “all happened so fast.” According

to Epps, Wrancher “stood there” while all this was happening; Wrancher did not put his hands up.

Epps then moved to the driver’s seat of the car, drove away from the scene, and called 911.

¶ 15   Epps was unable to describe the shooter, other than to say that he was wearing a white shirt

and that he was a little taller than Harris. It was Epps’s impression from what she witnessed that

Wrancher and the shooter “were together” (i.e.—that Wrancher knew the shooter).

¶ 16                       b. The Police Response and Harris’s Death

¶ 17   Epps’s 911 call came in at 7:57 p.m. Officers arrived at the scene of the shooting within

minutes. Both Wrancher and the shooter were gone by that point. The officers focused on assisting

Harris, who was alive but unresponsive. Harris was taken to the hospital, where he died.

¶ 18   The forensic pathologist who performed the autopsy, Dr. Mark Peters, determined that

Harris died of a gunshot wound to his back that pierced his right lung. Harris also suffered a second




                                                -4-
2022 IL App (2d) 210260-U


grazing gunshot wound to his forearm. At the scene of the shooting, police officers located two

.45 caliber shell casings and a bullet fragment. The stamp on the casings said: “Federal 45 Auto +

P.”

¶ 19                             c. Wrancher’s Statements to Police

¶ 20   In the days following the shooting, police officers focused their attention on Wrancher as

a suspect. On September 25, 2018, Detective Heath Engelkens of the Winnebago County Sherriff’s

Department interviewed Wrancher. At the beginning of trial, the parties discussed the following

limiting instruction in connection with Engelkens’s testimony: 2

       “Evidence has been received that the defendants have been involved in conduct other than

       that charged in the indictment. This evidence has been received on the issue of the

       defendants’ relationship, identification, and motive and may be considered by you only for

       *** those limited purposes. It is for you to determine whether the defendants were involved

       in that conduct and, if so, what weight should be given to this evidence on the issue of

       relationship, identification, [and] motive.”

The court asked defendant whether he was requesting the court to read this instruction to the jury

at the conclusion of Engelkens’s testimony. Defendant responded in the affirmative. In accordance

with defendant’s request, the court ultimately gave a substantially similar limiting instruction to

the jury. At the conclusion of trial, the court also informed the jury that “[t]he statement made by

the defendant—by one defendant may not be considered by you against any other defendant.”




       2
           The record on appeal does not contain copies of either the tendered or approved jury

instructions. The record does, however, contain trial transcripts that include discussions regarding

jury instructions and the court’s oral instructions to the jury.



                                                 -5-
2022 IL App (2d) 210260-U


¶ 21   Without objection from defendant, Engelkens testified to the substance of Wrancher’s

police interview. According to Engelkens, Wrancher told him the following. On September 23,

2018, Wrancher was going to meet with “a guy” from Chicago whom he knew as “Turnip.”

Wrancher and Turnip communicated through Snapchat. The purpose of their meeting was to

“crack cards.” (From Engelkens’s brief description of what it means to “crack cards,” it seems that

Wrancher and Turnip intended to split money derived from illicitly using third parties’ credit or

debit cards.) Wrancher and Turnip had met on two prior occasions to “exchange cards.” The first

time that they met up, they exchanged cards but “things didn’t work out, the money didn’t work.”

¶ 22   Wrancher told Engelkens that he set up a meeting with Turnip on September 23, 2018, at

an apartment complex in Rockford. Turnip was accompanied to the meeting by a female who

Wrancher did not recognize. Turnip got out of the car and spoke to Wrancher for two to three

minutes. Then, according to Wrancher, an unknown black male with long hair, a beard, and a white

shirt came up to them and said: “ ‘Give me everything.’ ” Wrancher froze, put his hands up, ran,

and heard shots.

¶ 23   Engelkens testified that Wrancher provided consent to search both his cell phone and his

Snapchat account. Wrancher tendered to the police an iPhone for these purposes. The signed

consent-to-search form indicates that the phone number for this device was 312-483-****. Police

officers determined that Wrancher’s Snapchat account had been deactivated and that the Snapchat

application had been deleted from this cell phone.

¶ 24                   d. The Extraction of Data from Wrancher’s Phone

¶ 25   Detective Bob Juanez of the Winnebago County Sheriff’s Department extracted call-

information data from the cell phone that Wrancher provided. The name of this device was

“Jacquala’s iPhone.” There were two separate email accounts registered to this phone: one for




                                               -6-
2022 IL App (2d) 210260-U


Wrancher and one for somebody named Jacquala.

¶ 26   Juanez testified that what drew his attention was that this phone communicated heavily

with phone number (815) 975-**** before and after the shooting. Specifically, these two phone

numbers were in contact 14 times on September 23, 2018, before Epps’s 911 call came in at 7:57

p.m., and they were in contact 6 more times afterward on that day. The last call between these

phone numbers before 7:57 p.m. was at 7:33 p.m., and this call lasted 5 minutes and 10 seconds.

The first call after the 911 call was at 8:03 p.m., and this call lasted 2 minutes and 41 seconds.

¶ 27   Jacquala Roberson testified that she was friends with Wrancher and that she once dated

him. She testified that she provided Wrancher with an iPhone to use. Although she did not know

what number was associated with “Jacquala’s iPhone,” she said that it was “an out-of-town

number,” not a “Rockford number.” Roberson also said that Wrancher was known to call her from

“all kinds of numbers.”

¶ 28   Shane Ernst, who was initially referred to at trial as a “caseworker” to avoid disclosing to

the jury that defendant was on parole when the shooting occurred, testified that defendant’s phone

number was (815) 975-****. AT&T records likewise identified defendant as the subscriber

associated with this prepaid phone number.

¶ 29   On October 2, 2018, police officers located the phone associated with phone number (815)

975-**** in Wrancher’s possession at a bar in Rockford.

¶ 30                            e. The Search of Defendant’s Home

¶ 31   On October 2, 2018, police officers executed a search warrant at defendant’s home on

Edgewood Road in Machesney Park. The evidence showed that defendant resided at this home

with family. Officers recovered a credit card reader, an empty case for a .45 caliber pistol, and a

box of .45 caliber ammunition. The stamp on the ammunition said: “Federal 45 Auto + P.” Police




                                                -7-
2022 IL App (2d) 210260-U


officers also located a phone somewhere inside defendant’s residence. On that phone, defendant’s

contact information was associated with a phone number other than (815) 975-****.

¶ 32                               f. Historical Cell Site Analysis

¶ 33   Special Agent Joseph Raschke of the Federal Bureau of Investigation analyzed the activity

associated with phone number (815) 975-****. Without objection, the court accepted Raschke as

an expert on the topic of historical cell site analysis. Raschke opined that, between 7 and 8 p.m.

on September 23, 2018, the phone activity was consistent with this phone traveling from the area

near Edgewood Road in Machesney Park toward the area in Rockford where the shooting occurred.

When this phone’s activity resumed at 8:03 p.m., the activity was consistent with the phone

traveling back toward the area of Edgewood Road. Defendant did not object during Raschke’s

testimony. 3

¶ 34                     g. Roberson’s Testimony About Her Interactions

                    With Wrancher and Defendant the Day After the Shooting

¶ 35   Roberson testified that she met with Wrancher on the evening of September 24, 2018.

According to Roberson, Wrancher mentioned to her that he might be incarcerated for 25 to 30

years for “something that he was dealing with.” Roberson added, however, that Wrancher said that




       3
           Prior to trial, defendant filed a one-page pro se motion in limine seeking to limit

Raschke’s testimony “by barring any information that is not supported by the science of cell site

analysis.” Defendant did not specify what testimony he wanted to bar, nor did he cite any “science”

or other authority in his motion. It seems that the court heard argument on this motion on June 5,

2019, and reserved ruling, as there is an “R” written on the motion. The record on appeal does not

contain a transcript of the June 5 proceedings. Defendant did not re-raise the issue at trial.



                                                -8-
2022 IL App (2d) 210260-U


such incarceration had something to do with “his child’s mother.” Roberson also testified that

Wrancher wanted to drive to the apartment complex where the shooting occurred to see if there

was a memorial or any blood at that location. Defendant did not object to Roberson’s testimony

about Wrancher’s statements to her.

¶ 36   Roberson testified that, later on September 24, 2018, she and Wrancher met up with

defendant and went to a gas station. Roberson testified that a photograph that appears to have been

taken from a surveillance camera was “a fair and accurate representation of how [defendant]

appeared on the night of September 24[,] 2018.” Defendant is wearing a white t-shirt in this

photograph.

¶ 37                                   2. Defendant’s Case

¶ 38   Colton Schwach, who was a resident of the apartment complex where the shooting

occurred, testified for defendant. Schwach testified that, when he pulled into his parking space on

the evening of September 23, 2018, there was one man standing off by some trees and another man

across the street 30 to 40 feet away. Schwach saw those men “[v]ery, very briefly.” Schwach could

say only that the men were black, skinny, and “decently tall.” One of the men was pacing back and

forth as he talked on the phone, while the other was “pretty much completely staring at the guy on

the phone.” According to Schwach, the two men were “[v]aguely” “looking in the general direction

of each other.” The man on the phone walked behind a building. Schwach entered his apartment.

When he exited the apartment ten minutes later, he heard two gunshots. He immediately went back

into his apartment.

¶ 39   Defendant also called Sean Hughes, who was part of the team of officers that executed the

search warrant at defendant’s house on October 2, 2018. Hughes testified that defendant was not

home at the time of the search, but many other people were. Hughes did not know what the living




                                               -9-
2022 IL App (2d) 210260-U


arrangements were in the house, such as whether defendant was forbidden from entering other

people’s bedrooms.

¶ 40   Defendant re-called Ernst as a witness. Ernst testified that, on September 23, 2018,

defendant was subject to electronic monitoring as a condition of his parole. Defendant’s ankle

monitor and the accompanying receiver recorded certain data through a system called AMS. For

example, if the ankle monitor were more than 150 feet from the receiver, the records would say

“unauthorized leave.” If the receiver were unplugged from its power source for more than eight

seconds, the records would say “power loss.” When it was plugged in again, the records would say

“power restore.” If the device detected that the receiver was moving, it would record “receiver

motion event.” When the receiver stopped moving for more than 16 seconds, the records would

say “receiver stationary event.” According to Ernst, if the system recorded a motion event, that

meant that the receiver definitely was moved. However, a lack of a motion event did not definitely

mean that the receiver was not moved. To that end, Ernst said that it was possible that the system

would not record gentle movements, such as “if you’re driving gently enough and you didn’t jostle

the box enough.” The system instead would record “jarring motions.” The system did not contain

a GPS locator.

¶ 41   The records associated with defendant’s electronic monitoring device reflected a “power

loss,” a “receiver motion event,” and a “power restore,” all at 6:46 p.m. on September 23, 2018.

According to Ernst, this indicated that defendant’s device was unplugged, moved, and then

“plugged into a separate power source” such as an automobile. The next recording for defendant’s

device was a “receiver stationary event” at 7:34 p.m. Ernst explained that this meant that, between

6:46 p.m. and 7:34 p.m., defendant’s device was in constant motion and was constantly powered.

The next recording was an “unauthorized leave” at 7:47 p.m., which meant that defendant went




                                              - 10 -
2022 IL App (2d) 210260-U


more than 150 feet from the receiver. At 7:57 p.m., defendant came back within 150 feet of the

receiver, which was reflected in the records as an “unauthorized enter.” Also at 7:57 p.m., the

records reflected another “receiver motion event.” At 8 p.m., the records indicated a “receiver

stationary event,” which lasted until 8:36 p.m. At 8:36 p.m., the records indicated a “power loss,”

a “receiver motion event,” and a “power restore.” Then, at 8:37 p.m., there was a “receiver

stationary event” that lasted until the next day. Ernst testified that this meant that defendant’s

device was unplugged at 8:36 p.m., was set down somewhere, and was then plugged back in. At

the conclusion of Ernst’s testimony, the trial court instructed the jury that it could not consider

defendant’s status as a parolee as evidence of his guilt in this case.

¶ 42                                 C. Verdict and Sentencing

¶ 43   The jury found defendant guilty of first-degree murder. The jury also found that defendant

personally discharged a firearm that proximately caused Harris’s death. Defendant was represented

by counsel in connection with posttrial proceedings and sentencing. Due to a firearm add-on,

defendant’s sentencing range was 45 years to life in prison. The court sentenced defendant to life

in prison. Defendant timely appealed.

¶ 44                                       II. ANALYSIS

¶ 45   Defendant is represented by counsel on appeal. During the briefing of this appeal, the State

moved to strike nine of the citations in defendant’s brief, as those materials were not presented to

the jury or the trial court. Defendant objected to the State’s motion. We took the motion with the

case. Having now reviewed the entire record, we determine that it is arguable that defendant

improperly uses some of these materials to establish new facts on appeal—such as the quality of

the high school that he attended or the distance between Wrancher’s home and the scene of the

shooting. However, as explained below, none of the four overarching issues that defendant raises




                                                - 11 -
2022 IL App (2d) 210260-U


on appeal have merit. Thus, there is no need to strike any of the authorities that defendant cites.

Accordingly, we deny the State’s motion to strike.

¶ 46                              A. Sufficiency of the Evidence

¶ 47   Defendant first argues that he was not proved guilty beyond a reasonable doubt, as there

was no physical evidence linking him to the crime and the circumstantial evidence was “too

tenuous.” The State responds that the evidence was sufficient.

¶ 48   In assessing the sufficiency of the evidence, “the relevant question is whether, after viewing

the evidence in the light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.” (Emphasis in original.)

Jackson v. Virginia, 443 U.S. 307, 319 (1979). “The Jackson standard applies in all criminal cases,

regardless of the nature of the evidence.” People v. Cunningham, 212 Ill. 2d 274, 279 (2004). “A

defendant can be convicted solely on circumstantial evidence,” and “[t]he trier of fact does not

need to be satisfied beyond a reasonable doubt as to each link in the chain of circumstantial

evidence.” People v. Saxon, 374 Ill. App. 3d 409, 417 (2007). We may not reverse a conviction

“unless the evidence is so unreasonable, improbable, or unsatisfactory as to create a reasonable

doubt of the defendant’s guilt.” People v. Cline, 2022 IL 126383, ¶ 25.

¶ 49   The jury found that defendant committed the offense of first-degree murder by shooting

Harris, without lawful justification, and with the intent to kill him or to do great bodily harm. See

720 ILCS 5/9-1(a)(1) (West 2018). Defendant challenges only the element of identity—whether

he was the shooter. We hold that a reasonable trier of fact could have found defendant guilty

beyond a reasonable doubt, as there was strong circumstantial evidence collectively linking

defendant to the shooting.




                                               - 12 -
2022 IL App (2d) 210260-U


¶ 50   The evidence showed that Wrancher was present when somebody who was wearing a white

shirt shot Harris. Defendant associated with Wrancher, as demonstrated by the testimony of

Roberson, who said that the three of them went to a gas station the day after the shooting. A

photograph apparently taken the day after the shooting showed defendant wearing a white t-shirt.

¶ 51   Two days after the shooting, Wrancher gave a phone to police officers and consented to a

search of that phone. The number listed on the consent-to-search form had a “312” area code.

When officers extracted data from this phone, the name of the device appeared as “Jacquala’s

iPhone,” and both Wrancher and Jacquala had email accounts registered to the device.

Nevertheless, a reasonable jury could have concluded that this was Wrancher’s phone, not Jacquala

Roberson’s phone. Roberson testified that she provided an iPhone to Wrancher with a phone

number that was not from Rockford. The jury also could have believed that Wrancher would have

given the police his own phone, not somebody else’s phone.

¶ 52   The data that was extracted from the phone that Wrancher gave to police officers showed

heavy communication with phone number (815) 975-****, both before and after the shooting. The

jury reasonably could have determined that (815) 975-**** was defendant’s phone number,

because (1) defendant’s parole agent testified that this was defendant’s number and (2) phone

records for this number listed defendant as the subscriber. Thus, the jury reasonably could have

believed that Wrancher and defendant communicated by phone both before and after the shooting.

¶ 53   Agent Raschke’s historical cell site analysis gave rise to an inference that defendant

traveled to Rockford before the shooting and then returned home after the shooting. Raschke’s

testimony was consistent with Ernst’s testimony. Ernst’s testimony regarding defendant’s

electronic monitoring records supported a conclusion that defendant left his home on the evening

of the shooting.




                                             - 13 -
2022 IL App (2d) 210260-U


¶ 54   Furthermore, upon searching defendant’s home, police officers located an empty case for

a .45 caliber pistol, along with ammunition that was of the same make and model as the shell

casings recovered from the scene of the shooting. Officers also found a credit card reader, which

was noteworthy because (1) Epps testified that Harris’s meeting with Wrancher pertained to either

“credit cards” or “pick[ing up] a bank card” and (2) Wrancher admitted to participating in a scheme

with Harris to “crack cards.”

¶ 55   Considering the totality of the evidence in the light most favorable to the State, a reasonable

jury could have determined that defendant shot Harris. Accordingly, there was sufficient evidence

to support defendant’s conviction of first-degree murder.

¶ 56   In arguing to the contrary, defendant maintains that the police performed an insufficient

investigation. Specifically, defendant notes that (1) there was no historical cell site analysis of

Wrancher’s phone, (2) there was no testimony that the extraction process of Wrancher’s phone

worked properly, and (3) officers did not attempt to extract data from other phones that were

recovered during the investigation. With respect to defendant’s first point, Wrancher admitted to

police officers that he was present at the shooting, and Epps also placed Wrancher at the scene.

Thus, there was no need to conduct a historical cell site analysis of Wrancher’s phone to place him

at the scene. Defendant is mistaken on his second point, as Detective Juanez testified that he

properly extracted information from Wrancher’s phone, and the software identified no errors in

the process. With respect to defendant’s third point, the totality of the evidence supported a

conclusion that two specific phones belonged to the perpetrators. Therefore, the failure to analyze

data from other phones did not render the evidence against defendant improbable or unsatisfactory.

¶ 57   Defendant further contends that Roberson, not Wrancher, may have communicated by

phone with defendant on the day of the shooting. Defendant also suggests that Roberson may have




                                               - 14 -
2022 IL App (2d) 210260-U


been at Wrancher’s home during those phone conversations. To that end, without providing a

citation to the record, defendant recites an address for Wrancher and then consults Google Maps

to demonstrate how close that was from the scene of the shooting. As explained above, a reasonable

jury could have concluded that Wrancher, not Roberson, spoke with defendant on the day of the

shooting. See Cline, 2022 IL 126383, ¶ 41 (“In weighing evidence, the trier of fact is not required

to disregard inferences that flow normally from the evidence before it, nor need it search out all

possible explanations consistent with innocence and raise them to a level of reasonable doubt.”).

¶ 58   Defendant also maintains that (1) the evidence that Wrancher’s phone number was (312)

483-**** was inadmissible, and (2) the historical cell site analysis of phone number (815) 975-

**** was “junk science.” However, evidentiary errors are irrelevant to our analysis of the

sufficiency of the evidence. See People v. Drake, 2019 IL 123734, ¶ 27 (“[A] reviewing court

must consider evidence admitted improperly when determining the sufficiency of the evidence.”).

Additionally, a defendant may not, under the guise of challenging the sufficiency of the evidence,

contest the validity of expert testimony with materials that the jury did not consider. See Cline,

2022 IL 126383, ¶ 33 (“It is not the function of a court of review to retry a defendant [citation],

nor is it permissible for a reviewing court to take judicial notice of material that was not considered

by the trier of fact in weighing the credibility of an expert witness’s testimony.”).

¶ 59                                   B. Severance of Trials

¶ 60   Defendant next argues that his trial should have been severed from Wrancher’s trial. In

support of his position, defendant argues that two categories of statements that were attributed to

Wrancher constituted inadmissible hearsay as to defendant and violated defendant’s right to

confrontation. The first set of statements that defendant identifies includes Wrancher’s admissions

to police that he (Wrancher) participated in a credit card scheme with Harris. Defendant asserts




                                                - 15 -
2022 IL App (2d) 210260-U


that, at trial, the State improperly introduced Wrancher’s statements on this matter as substantive

evidence and then relied on them during closing argument. According to defendant, the error was

compounded when the trial court gave the jury a limiting instruction that suggested that “the

defendants”—not just Wrancher—were involved in the credit card scheme.

¶ 61    The second set of statements that defendant maintains were inadmissible against him were

Wrancher’s comments to Roberson the day after the shooting that (1) Wrancher might be going

away to prison for 25 to 30 years and (2) Wrancher wanted to go to the scene of the crime to see

if there were any memorials or blood in the area. Defendant contends that the State relied on these

statements as substantive evidence during its closing argument. In this section of his brief,

defendant also asserts that the evidence of the ammunition and the empty gun case that were found

in defendant’s house were irrelevant and should not have been admitted.

¶ 62    The State responds that the trial court acted within its discretion by denying defendant’s

motion to sever. The State emphasizes that Wrancher never implicated defendant in any crime.

The State argues that we should deem defendant’s additional evidentiary arguments forfeited, as

defendant improperly “intermingles” them with the distinct issue of severance. Forfeiture aside,

the State suggests that Wrancher’s statements were admissible as statements against penal

interests.

¶ 63    Codefendants who are indicted jointly should be tried together, “unless fairness to one of

the defendants requires a separate trial to avoid prejudice.” People v. Lee, 87 Ill. 2d 182, 187

(1981). Generally, a defendant must file a pretrial motion demonstrating the prejudice that would

result from a joint trial. Lee, 87 Ill. 2d at 186. In deciding whether to sever the trials, “the trial

judge must make a prediction about the likelihood of prejudice at trial, taking into account the

papers presented, the arguments of counsel, and any other knowledge of the case developed from




                                                - 16 -
2022 IL App (2d) 210260-U


the proceedings.” People v. Daugherty, 102 Ill. 2d 533, 541 (1984). We review the trial court’s

decision for an abuse of discretion. Daugherty, 102 Ill. 2d at 541. In conducting our review of a

pretrial decision not to sever trials, we cannot focus on “subsequent events that occurred during

the trial.” People v. McCann, 348 Ill. App. 3d 328, 336 (2004).

¶ 64   The record on appeal does not contain a transcript of the hearing on defendant’s motion to

sever. Nevertheless, defendant includes in the appendix to his brief transcripts from April 5,

2019—when the court heard arguments on the motion to sever—and April 10, 2019—when the

court denied that motion. We must disregard any materials in the appendix that are not included in

the record. Oruta v. B.E.W. & Continental, 2016 IL App (1st) 152735, ¶ 32. During oral argument,

we alerted defendant’s counsel to this problem. Defendant subsequently filed a motion to

supplement the record with these transcripts (he labeled this as his “Motion for the Court to

Reconsider Barring the Severance Issue From Consideration and Asking Leave to Supplement the

Record With the Certified Copy of the Hearing Which is Attached in the Appendix”). The State

did not file an objection to that motion.

¶ 65   In the transcripts in defendant’s appendix, the trial court said that, before ruling on

defendant’s motion to sever, it reviewed Wrancher’s recorded police interview. That recording is

not included in the record on appeal. Thus, even if we allowed defendant to supplement the record

with the proposed transcripts, we still would lack a complete record to assess whether the trial

court abused its discretion by denying defendant’s motion to sever. Not having access to all the

materials that the trial court considered hinders our ability to evaluate the reasonableness of the

court’s prediction about whether defendant would be prejudiced by a joint trial. As noted in Foutch

v. O’Bryant, 99 Ill. 2d 389, 391-92 (1984):




                                              - 17 -
2022 IL App (2d) 210260-U


       “[A]n appellant has the burden to present a sufficiently complete record of the proceedings

       at trial to support a claim of error, and in the absence of such a record on appeal, it will be

       presumed that the order entered by the trial court was in conformity with law and had a

       sufficient factual basis. Any doubts which may arise from the incompleteness of the record

       will be resolved against the appellant.”

Supplementing the record with the transcripts of the hearing on the motion to sever would not cure

the Foutch problem. Although we have reviewed the transcripts and will refer to them herein, we

decline to order the clerk of the circuit court to engage in the futile act of formally preparing a

supplemental record containing the transcripts. See Ill. S. Ct. R. 329 (eff. July 1, 2017) (“The clerk

of the circuit court shall prepare a certified supplement to the record which shall be filed in the

reviewing court upon order issued pursuant to motion.”). Accordingly, we hereby deny defendant’s

motion to supplement the record.

¶ 66   Aside from the incomplete record, we note that, in his motion to sever, defendant did not

clearly establish that the case involved circumstances of the type that usually compel courts to

sever trials. Generally, a defendant may suffer prejudice from a joint trial where the State intends

to introduce a codefendant’s statement that implicates the defendant. Lee, 87 Ill. 2d at 187. A

defendant may also suffer prejudice from a joint trial where the respective defenses are “so

antagonistic that a severance is imperative to assure a fair trial.” Lee, 87 Ill. 2d at 188. Here,

defendant argued that he would suffer both forms of prejudice. However, there was no indication

at the hearing on the motion to sever that defendant and Wrancher intended to pursue antagonistic

defenses, and defendant does not argue on appeal that their defenses were antagonistic.

Additionally, Wrancher’s statements to the police, Roberson, and others apparently did not

implicate defendant in Harris’s shooting, either explicitly or implicitly. See People v. Paik, 257




                                                - 18 -
2022 IL App (2d) 210260-U


Ill. App. 3d 620, 632 (1993) (affirming the decision not to sever trials where a codefendant’s out-

of-court statement did not implicate the defendant). Indeed, according to the trial court, Wrancher

repeatedly denied to police officers that he knew the shooter.

¶ 67   During the hearing on the motion to sever, defense counsel emphasized that, in text

messages to “various people,” Wrancher implicated defendant in a credit card scheme. Defense

counsel also noted that Wrancher made statements to police officers that could be interpreted as

suggesting that Harris’s shooting was motivated by that scheme. However, the prosecutor

responded that Wrancher’s statement implicating defendant in the credit card scheme would not

come out at trial unless Wrancher testified, which would take care of any confrontation problem.

In connection with the motion to sever, the parties never informed the court that police officers

found a credit card reader in defendant’s home.

¶ 68   The trial court denied defendant’s motion to sever, explaining: “What has been described

to me at best would be characterized as a mere apprehension of prejudice.” Nevertheless, the court

added that it was not foreclosing the defense from revisiting the severance issue “at any time” if

there was additional information for the court to consider.

¶ 69   During trial, defendant never asked the court to reconsider its ruling about severance. Nor

did defendant object to the State’s allegedly improper evidence or remarks. On appeal, to

demonstrate prejudice from the court’s failure to sever the trials, defendant focuses heavily on

events that occurred at trial. For example, defendant challenges the admissibility of certain

evidence and highlights comments that the State made during its closing argument. But as

mentioned above, “a reviewing court cannot decide the merits of a motion for severance based on

subsequent events that occurred during the trial.” McCann, 348 Ill. App. 3d at 336. The State is

correct that many of the contentions that defendant makes in this section of his brief are not directly




                                                - 19 -
2022 IL App (2d) 210260-U


related to reviewing the court’s pretrial decision not to sever the trials. Moreover, to the extent that

defendant complains about a misleading limiting instruction in connection with Engelkens’s

testimony, defendant invited any error by requesting that instruction. See People v. Harvey, 211

Ill. 2d 368, 385 (2004) (the invited-error doctrine precludes a defendant from requesting to proceed

in one manner and then arguing on appeal that such course of action was erroneous).

¶ 70                                     C. Standby Counsel

¶ 71    Defendant also argues that the court should have appointed standby counsel. The State

responds that the court acted within its discretion by denying defendant’s request for standby

counsel.

¶ 72    Although a defendant has the right to self-representation, such right “does not carry with it

the right to legal assistance.” People v. Harris, 2020 IL App (3d) 160169, ¶ 38. Accordingly, “one

who chooses to represent himself must be prepared to do so.” Harris, 2020 IL App (3d) 160169,

¶ 38. Nevertheless, because there is no statute or rule prohibiting the appointment of standby

counsel, the trial court may choose to appoint standby counsel for a pro se defendant. People v.

Khan, 2021 IL App (1st) 190679, ¶ 72. In determining whether to do so, relevant criteria include

“the nature and gravity of the charge, the expected factual and legal complexity of the proceedings,

and the abilities and experience of the defendant.” People v. Gibson, 136 Ill. 2d 362, 380 (1990).

We review for an abuse of discretion a trial court’s refusal to appoint standby counsel. Khan, 2021

IL App (1st) 190679, ¶ 72. A court abuses its discretion only where its ruling is arbitrary, fanciful,

or unreasonable, or where no reasonable person would take the trial court’s view. Khan, 2021 IL

App (1st) 190679, ¶ 72.

¶ 73    Defendant proposes that the trial court “misstated the law when it found that the role of

standby counsel was undefined.” We determine that the court’s remarks were consistent with case




                                                 - 20 -
2022 IL App (2d) 210260-U


law. We recently cautioned that “appointment of standby counsel frequently creates more

problems than it solves.” People v. Hui, 2022 IL App (2d) 190846, ¶ 63. One reason is that “[t]here

is no ‘bright line’ test regarding the role of standby counsel.” Hui, 2022 IL App (2d) 190846, ¶ 63

(quoting People v. Williams, 277 Ill. App. 3d 1053, 1060 (1996)). Additionally, appointing standby

counsel “puts any resulting conviction at risk because of the ambiguity of counsel’s role.”

Williams, 277 Ill. App. 3d at 1060. Defendant mentions that our supreme court has said that

“[s]tandby counsel may assist a pro se defendant ‘in overcoming routine procedural or evidentiary

obstacles to the completion of some specific tasks, such as introducing evidence or objecting to

testimony, that the defendant has clearly shown he wishes to complete’ and may also help ‘ensure

the defendant’s compliance with basic rules of courtroom protocol and procedure.’ ” People v.

Simpson, 204 Ill. 2d 536, 562 (2001) (quoting McKaskle v. Wiggins, 465 U.S. 168, 183 (1984)).

However, although standby counsel might permissibly perform a “broad range of activities”

(Gibson, 136 Ill. 2d at 378), if a trial court chooses to appoint standby counsel, the court must

“determine the nature and extent” of such counsel’s involvement in the case (People v. Redd, 173

Ill. 2d 1, 38 (1996)). Thus, the trial court was correct that the role of standby counsel can differ

between cases.

¶ 74   Defendant maintains that the trial court “could have” appointed standby counsel to assist

defendant with pretrial matters. The trial court declined to do so, emphasizing the difficulty to a

lawyer of having to help defendant with pretrial matters without knowing defendant’s whole trial

strategy. The court’s concerns were reasonable considering the vague nature of defendant’s

request. Defendant also does not identify any deficiencies in the technical aspects of his pretrial

preparation. He filed pro se motions seeking discovery, to dismiss charges, to suppress evidence,

to bar the State from referencing his criminal history, to limit Raschke’s testimony, and to limit




                                               - 21 -
2022 IL App (2d) 210260-U


media coverage. Thus, as the State argues, there is no indication that defendant was prejudiced by

the denial of standby counsel.

¶ 75   Defendant further argues that the trial court misstated the law when it expressed concerns

about the potential difficulty of evaluating standby counsel’s performance. The court’s concerns

were justified. Appointing standby counsel “provides an unsuccessful pro se defendant the

opportunity to argue on appeal that standby counsel either violated his right to proceed pro se or

otherwise acted improperly.” Hui, 2022 IL App (2d) 190846, ¶ 63. Such claims of ineffective

assistance often are based on conversations that the trial court “was not and could not be privy to.”

Williams, 277 Ill. App. 3d at 1060. Here, defendant expressed his desire to represent himself at

trial without even the presence of counsel, yet he also wanted open-ended pretrial assistance.

Appointing standby counsel under these circumstances could have encouraged postconviction

allegations that counsel either exceeded her role or performed her role deficiently.

¶ 76   Defendant further asserts that the trial court’s comments reflected that it “perfunctorily

avoids appointing standby counsel instead of exercising discretion.” According to defendant,

“[t]he trial court essentially does not believe in the concept of standby counsel and therefore

exercises no discretion in any of its cases but instead applies a blanket rule of prohibiting standby

counsel.” The record does not compel that conclusion. In denying defendant’s request for standby

counsel, the court said that it recognized that it might be “permitted” in certain circumstances to

appoint standby counsel, though the court had “in [its] experience avoided” doing so. In denying

defendant’s posttrial motion, the court clarified that it had exercised its discretion in denying

defendant’s request for standby counsel because defendant had not sufficiently “narrow[ed] the

scope” of his request. Nothing in the record rebuts the presumption that the trial court knew that it

had discretion to appoint standby counsel and that it properly applied the law. See People v.




                                               - 22 -
2022 IL App (2d) 210260-U


Ellison, 2013 IL App (1st) 101261, ¶ 47 (in addressing an argument that the trial court had a

blanket policy of denying requests for standby counsel, the appellate court stated that “[t]he trial

court is presumed to know and properly apply the law, and there is nothing in the record that

affirmatively indicates that the judge did not properly apply the law”).

¶ 77   Defendant also argues that the relevant factors identified in Gibson (the nature and gravity

of the charge, the expected factual and legal complexity of the proceedings, and the abilities and

experience of the defendant) weighed in favor of appointing standby counsel. The charges that

defendant faced certainly were serious. With respect to the second factor, defendant emphasizes

that discovery was voluminous. On the other hand, the case was only moderately complex, both

factually and legally. Although the case involved expert testimony, defendant never attempted to

challenge that testimony at trial. With respect to the third factor, defendant notes that he had a

limited education. On the other hand, he was 26 years old, and he had prior experience with the

criminal justice system. See Harris, 2020 IL App (3d) 160169, ¶ 39 (in evaluating the Gibson

factors, the court mentioned that the defendant “had a lengthy and extensive criminal history and,

thus, would have had extensive familiarity with the criminal justice system”). A trained attorney

may very well have handled the defense differently. Ultimately, however, defendant was able to

cross-examine witnesses, present his own case-in-chief, and provide an opening statement and a

closing argument. Under the circumstances, the Gibson factors did not so overwhelmingly weigh

in favor of appointing standby counsel that it rendered the trial court’s decision an abuse of

discretion.

¶ 78   Finally, defendant asserts that standby counsel could have assisted defendant by “alert[ing]

him to Raschke’s testimony,” preparing questions for defendant to ask witnesses at trial, and

advising defendant to make hearsay objections. These tasks are beyond the scope of the assistance




                                               - 23 -
2022 IL App (2d) 210260-U


that defendant requested. Defendant assured the trial court that he would not ask standby counsel

“any questions about examination or the jury selection process, the closing, opening arguments[,]

any of that.”

¶ 79                                        D. Sentencing

¶ 80    Defendant finally argues that the court abused its discretion by sentencing him to life in

prison. Defendant contends that the court improperly invoked “wrath” as a justification for the

sentence. According to defendant, his circumstances did not justify a life sentence. Among the

circumstances that defendant mentions are that he was poorly educated, he had a history of

substance abuse, and he grew up surrounded by criminals. Defendant also cites the “changing

public policy” regarding sentencing young adult offenders, along with the “ongoing neuroscience

of young adult brains.” Defendant further highlights literature supporting the notions that “[p]eople

age out of crime,” that prisoners face unique health concerns, and that poverty and systemic racism

foster criminality.

¶ 81    The State responds that defendant forfeited some of his specific contentions because he did

not raise them below. The State also argues that the court did not abuse its discretion in sentencing

defendant to life in prison. According to the State, defendant’s public policy points are a matter

for the legislature, not the court.

¶ 82    In his reply brief, defendant invokes the closely-balanced-evidence prong of the plain-error

doctrine. However, he does not explain why the evidence at the sentencing hearing was closely

balanced. See People v. Hillier, 237 Ill. 2d 539, 545 (2010) (in the sentencing context, to justify

relief under the first prong of the plain-error doctrine, a defendant must show that a clear or obvious

error occurred and that “the evidence at the sentencing hearing was closely balanced”).




                                                - 24 -
2022 IL App (2d) 210260-U


¶ 83      We first address the State’s forfeiture argument. Defendant filed a motion challenging his

sentence as excessive. Although he raises that same general issue on appeal, he makes points that

he did not assert in the trial court. We might be justified in deeming certain points forfeited. We

decline to do so, however, as defendant received the most severe penalty under Illinois law, and

he argued below that his sentence was unwarranted. We will consider defendant’s argument on the

merits.

¶ 84      The trial court has broad discretion when imposing a sentence. People v. Alexander, 239

Ill. 2d 205, 212 (2010). We accord great deference to the trial court’s judgment, as that court has

the superior opportunity to observe the proceedings and to weigh the relevant factors. Alexander,

239 Ill. 2d at 212-13. We cannot modify a defendant’s sentence unless the trial court abused its

discretion, which means that “the sentence is ‘greatly at variance with the spirit and purpose of the

law[ ] or manifestly disproportionate to the nature of the offense.’ ” Alexander, 239 Ill. 2d at 212

(quoting People v. Stacey, 193 Ill. 2d 203, 210 (2000)).

¶ 85      Defendant cites the evolving understanding of “young adult” brains and challenges the

social justifications for lengthy prison sentences. Those arguments must be directed to the

legislature, not the courts. See People v. McGee, 2020 IL App (2d) 180998, ¶ 16 (cautioning

against questioning the legislature’s determinations about the designated penalties for offenses).

Defendant’s sentencing range was 45 years to life in prison. The trial court imposed a sentence

that was authorized by law. The only question is whether the court abused its discretion in doing

so.

¶ 86      Defendant had a significant criminal history. According to the presentence investigation

report, defendant’s juvenile record included receiving probation adjustments for battery, mob

action, and theft. As an adult, in February 2011, defendant was sentenced to probation for DUI




                                                - 25 -
2022 IL App (2d) 210260-U


and unlawful possession of cannabis with intent to deliver. According to the presentence

investigation report, defendant “did not consistently report to [p]robation as directed” before he

was arrested for home invasion in April 2011. In January 2014, defendant was sentenced to 15

years in prison for that home invasion, with 1010 days of credit for time served. Defendant was

released from prison in August 2018, at the age of 26. Defendant killed Harris one month later.

Testimony introduced at defendant’s sentencing hearing for first-degree murder showed that, in

April 2019, defendant brutally battered a corrections officer in the Winnebago County jail.

¶ 87   In sentencing defendant, the court indicated that it considered all relevant aggravating and

mitigating factors, along with defendant’s rehabilitative potential. The court mentioned that

defendant had “a substantial history of prior delinquency or criminality,” he had “not led a law

abiding life for a substantial period of time before the commission of the present crime,” and he

“was on mandatory supervised release at the time of this offense.” The court found that defendant’s

character and attitude made it substantially likely that he would engage in additional criminal

conduct if not incarcerated. The court also noted the need for “retribution” to punish defendant for

his crime and to deter others by imposing a lengthy prison sentence. According to the court,

defendant’s conduct in “savag[ely] attack[ing] that correction’s [sic] officer” showed who

defendant “really [was].” Addressing defense counsel’s argument that defendant deserved

“mercy,” the court stated:

               “And so your attorney eloquently talks about mercy and there is a time and a place

       for mercy and there is also a time and at [sic] place for what could be characterized as

       wrath, the other side of the coin of justice, punishment and that is that time [sic] for

       punishment not for mercy. You do not deserve mercy.”




                                               - 26 -
2022 IL App (2d) 210260-U


The court added that the seriousness of the crime was “one of the most important things for the

Court to consider,” along with the need to deter others. The court imposed a sentence of life in

prison.

¶ 88      We hold that the sentence was not an abuse of discretion. The court considered all relevant

factors and explained the bases for its decision. We cannot say that a life sentence was greatly at

variance with the spirit and purpose of the law or that the sentence was manifestly disproportionate

to the nature of the offense. Defendant criticizes the court’s comment about “wrath,” but we see

no error. In proper context, the court used the word “wrath” to refer to the need for punishment,

and the court was responding to defense counsel’s request for “mercy.” See People v. Brown, 2019

IL App (5th) 160329, ¶ 22 (in rejecting an argument that the trial court considered an improper

factor at sentencing, the appellate court focused on the context in which the comment was made

and refused to “twist the trial judge’s words”).

¶ 89                                     III. CONCLUSION

¶ 90      For the reasons stated, we affirm the judgment of the circuit court of Winnebago County.

¶ 91      Affirmed.




                                                - 27 -